Citation Nr: 1717179	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  98-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 1996 for the grant of service connection for allergic rhinitis with upper respiratory infection and allergies.

2.  Entitlement to an effective date earlier than February 24, 2009 for the grant of service connection for chronic sinusitis associated with allergic rhinitis.  

3.  Entitlement to an effective date earlier than February 29, 2012 for the grant of service connection for asthma with chronic bronchitis associated with chronic sinusitis.  

4.  Entitlement to service connection for a right shoulder disability, to include arthritis.

5.  Entitlement to service connection for a left shoulder disability, to include arthritis.

6.  Entitlement to service connection for a right hip disability, to include arthritis.

7.  Entitlement to service connection for a left hip disability, to include arthritis.

8.  Entitlement to service connection for a right foot disability, to include arthritis, hammertoes, plantar fasciitis, and pes planus.

9.  Entitlement to service connection for a left foot disability, to include arthritis, hammertoes, plantar fasciitis, and pes planus.  

10.  Entitlement to an initial compensable disability rating prior to May 29, 2009, and to a disability rating greater than 10 percent from May 29, 2009, for allergic rhinitis with upper respiratory infections and allergies.  

11.  Entitlement to an initial disability rating greater than 50 percent for chronic sinusitis associated with allergic rhinitis.    

12.  Entitlement to a disability rating greater than 10 percent prior to February 24, 2009, and greater than 20 percent from February 24, 2009, for right knee arthritis. 

13.  Entitlement to a disability rating greater than 10 percent prior to February 24, 2009, and greater than 20 percent from February 24, 2009, for left knee arthritis. 

14.  Entitlement to a disability rating greater than 10 percent prior to September 22, 2009, and greater than 20 percent from September 22, 2009, for cervical spine arthritis. 

15.  Entitlement to a disability rating greater than 10 percent prior to September 22, 2009, and greater than 20 percent from September 22, 2009, for lumbar spine arthritis. 

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


17.  Whether an April 4, 2007 rating decision was clearly and unmistakably erroneous when it failed to adjudicate matters of service connection for arthritis of multiple joints and therefore did not grant entitlement to service connection for the same.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard during various periods active duty, active duty for training, or inactive duty for training from November 1979 to March 1994.  The Veteran also served in the Army Reserve during various periods of inactive duty for training and active duty for training from March 1994 to October 1996.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Board remanded the case to afford the Veteran a hearing before the Board.  In a January 2017 written statement, prior to her scheduled hearing before the Board, the Veteran withdrew her prior request for a hearing before the Board.  The case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

The Board acknowledges that the Veteran has argued in multiple statements, such as in her July 2009, December 2009, and March 2016 statements, that the rating decisions in which the Agency of Original Jurisdiction (AOJ) denied the Veteran's claims on appeal were clearly and unmistakably erroneous (CUE) in denying entitlement to the same.  However, because these claims are currently on appeal, such rating decisions are not final as to these issues.  CUE motions may be made only against prior final decisions.  As the adjudicatory standards for the claims on appeal are significantly lower than that of a motion for CUE, the Veteran is not prejudiced by the Board moving forward with the claims on appeal and finding that any pleading for CUE regarding a claim on appeal is moot.  

The Veteran submitted a statement in March 2016 in which she stated that the AOJ did not address or develop a claim for service connection for arthritis of the bilateral hands, which she reportedly submitted in March 1998.  The Board notes that in an August 2009 written statement, the Veteran requested a withdrawal of her claim for service connection for arthritis of the bilateral hands.  Given the March 2016 statement, the Board refers the matter regarding a bilateral hands disability, to include arthritis, to the AOJ for appropriate action.

A matter regarding compensation under 38 U.S.C.A. § 1151 has been raised by the Veteran, to include in a September 2016 Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (20165). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues numbered (4) through (17), listed above, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for allergic rhinitis with upper respiratory infection and allergies was received by VA on November 13, 1996; the April 2007 rating decision stated that the decision to grant service connection for allergic rhinitis with upper respiratory infection and allergies was based on the determination that the Veteran's allergic rhinitis was incurred during a period of active service in 1994; such grant of service connection was not based on a period of continuous active service which extended from the date the disability was incurred that ended within one-year prior to the Veteran's claim; and, the date on which the claim for such disability was received is later than the date on which entitlement to service connection for this disability arose.  
    
2.  A claim for service connection for sinusitis was reasonably raised in conjunction with a claim for service connection for a sinus disability (which was characterized at that time as a claim for allergic rhinitis) that was received by VA on November 13, 1996; the June 1997 rating decision and the April 2007 rating decision did not implicitly deny a claim for service connection for sinusitis; the Veteran's reasonably raised claim for service connection for sinusitis was pending since such claim was received by VA on November 13, 1996; and, the date on which the claim for such disability was reasonably raised is later than the date on which entitlement to service connection for this disability arose.  

3.  In May 2009, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bronchial asthma is requested; and, the date on which the Veteran's new claim for asthma with chronic bronchitis associated with chronic sinusitis was received, February 29, 2012, is later than the date on which entitlement to service connection for such disability arose.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 13, 1996 for the grant of entitlement to service connection for allergic rhinitis with upper respiratory infection and allergies have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2.  The criteria for an earlier effective date of November 13, 1996 for the grant of service connection for chronic sinusitis associated with allergic rhinitis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than February 29, 2012 for the grant of entitlement to service connection for asthma with chronic bronchitis associated with chronic sinusitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2015, the Board remanded the case to afford the Veteran a hearing before the Board.  As discussed above, the Veteran's prior request for a Board hearing was withdrawn.  Therefore, no further action was required by the AOJ.  Accordingly, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, regarding the underlying claims for service connection for allergic rhinitis, chronic sinusitis, and asthma with chronic bronchitis, the RO provided pre-adjudication VCAA notice by letters, to include a letter dated in April 2007, in which the Veteran was notified of how to substantiate a claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  Because service connection has been granted for these disabilities and an effective date for the grant of service connection has been assigned for each disability, the purpose for serving notice has been fulfilled for the appeals for earlier effective dates.   

The Board acknowledges that there is an illegible document of record dated July 18, 2013, that the Veteran submitted to VA.  However, it appears that the Veteran faxed a notice letter that had been sent to her by VA, as the VA seal is distinguishable on this document.  A copy of a VA notice letter dating in July 2013 would not possibly provide information that would help to substantiate the Veteran's claims for earlier effective dates on appeal, given that the effective dates at issue here are dated at latest on February 29, 2012.  Therefore, this illegible document is not relevant to the earlier effective date claims on appeal and attempts to obtain a better copy of this notice letter is not necessary.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Earlier Effective Dates for Grants of Service Connection

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim or an application to reopen a previously denied claim may be filed by paper submission, electronic filing, or phone call.  See 38 C.F.R. § 3.155(b)(1) (providing that an intent to file a claim can be submitted by way of saved electronic application, written intent on a prescribed intent to file a claim form, or oral intent communication to designated VA personnel and recorded in writing); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has the responsibility of determining when an informal claim has been filed).  

The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability. See e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, the mere presence of medical evidence of a disability does not establish an intent on the part of the [claimant] to seek benefits for a disability.  See Talbert v. Brown, 7 Vet. App. 352 (1995) (holding that "[t]he 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised by the appellant's substantive appeal...there must be some indication in the appellant's [substantive appeal] that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue.".  

Earlier Effective Date for Allergic Rhinitis

The evidence shows that the Veteran's claim for entitlement to service connection for allergic rhinitis with upper respiratory infections and allergies was received by VA on November 13, 1996.  In an April 2007 rating decision, the RO granted entitlement to service connection for this disability and assigned an effective date of November 13, 1996.  In her notice of disagreement, the Veteran contends that an effective date earlier than November 13, 1996, for this grant of entitlement to service connection, is warranted. 

If the claim for service connection is received within one year after "separation from service," the effective date shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  "Separation from service" means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2).  

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, the essential question before the Board is whether an earlier effective date for the grant of service connection for allergic rhinitis would be warranted based on an argument that the claim for service connection for this disability was received by VA within one year of continuous active service which extended from the date the disability was incurred or aggravated. 

Here, in an April 2007 rating decision, the RO granted entitlement to service connection for allergic rhinitis with upper respiratory infection and allergies.  The April 2007 rating decision stated that the decision to grant service connection for the same was based on allergic rhinitis shown in active service in the National Guard in 1994.  The RO noted that the Veteran was given a profile in service in 1994 for allergic rhinitis.  The Veteran's service treatment records include a February 1994 private doctor's note that stated that the Veteran is "suffering with allergic rhinitis and therefore should not participate in PT until symptoms resolve."  The March 1994 profile for allergic rhinitis shows that the profile based on a finding that the Veteran is being evaluated for allergic rhinitis.  The profile is dated March 1994, and it is noted as expiring in June 1994.  

The Veteran's service personnel records and retirement points summaries show that the Veteran served for various periods of time on INACDUTRA or ACDUTRA in Army Reserve during the one-year period prior to her November 13, 1996 claim.  The Veteran was honorably discharged from service in the Army Reserves in October 1996.  There is no indication that the RO granted service connection for allergic rhinitis that was incurred in the line of duty during any continuous period of ACDUTRA or INACDUTRA during the one-year period prior to the Veteran's claim (i.e., during any period of ACDUTRA or INACDUTRA from November 1995 to October 1996.  Therefore, the Veteran's November 13, 1996 claim for service connection for allergic rhinitis was received over one year after her discharge from the period of continuous active service which extended from the date in 1994 on which the disability was incurred.

Further, the Board finds no communications prior to November 13, 1996 that may be considered a formal or informal claim.  The Board acknowledges that there is medical evidence of record prior to November 13, 1996 that shows allergic rhinitis.  However, as noted above, medical evidence of a disability alone does not show an indication of the Veteran's intent to seek benefits for that disability.  There are no communications prior to November 13, 1996 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for her allergic rhinitis symptoms.

The Board acknowledges that that in a February 2009 statement, the Veteran reported that she filed her original claims in November 1995.  However, there is no such submission of a written statement, phone call, or electronic filing from the Veteran or an authorized representative dating November 1995 in the record that demonstrates an intent to seek VA benefits for allergic rhinitis symptoms.  Indeed, as discussed, the Veteran's original claims for service connection were received by VA on November 13, 1996.  Thus the record does not demonstrate any statement from the Veteran that constituted a claim for service connection prior to November 13, 1996 based on the evidence of record.  Therefore, this February 2009 statement by the Veteran that she submitted her claims in November 1995 has no probative value.  

Based on the above, the earliest effective date for the grant of service connection for allergic rhinitis with upper respiratory infections and allergies is November 13, 1996, the date of receipt of the Veteran's claim for service connection for such disability.  38 C.F.R. § 3.400.  




Earlier Effective Date for Chronic Sinusitis

The Veteran contends that an effective date earlier than February 24, 2009 for the grant of entitlement to service connection for chronic sinusitis is warranted.  Specifically, the Veteran contends that she submitted her claim for the same on November 13, 1996, and that this date should be the effective date for the grant of her claim.  The Board agrees.

When a claim is filed or is reasonably raised, it will remain pending until there is an explicit adjudication for the same disability or until the claimant could reasonably recognize in a subsequent agency decision that the claim was fully adjudicated.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  On the other hand, pursuant to the implicit denial doctrine, under certain circumstances "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [the RO or the Board] did not expressly address that claim in its decision."  Cogburn v. Shinseki, 24 Vet. App. 205 (2010), aff'd, Cogburn v. McDonald, 809 F.3d 1232 (2016).  The standard for determining whether a claim was implicitly denied is based in large part on whether a reasonable person would recognize that the prior claim was denied.  Id. at 215.  Further, the implicit denial doctrine is, at its heart, a notice doctrine, in that it depends in great part on whether the claimant had notice that his full claim was denied and that he has the opportunity to appeal.  Adams, 568 F.3d at 961 (Fed. Cir. 2009); Jones, 619 F.3d at 1373 the (key question for whether there is an implied denial of a claim is whether the claimant has sufficient notice such that he or she would be reasonably expected to understand that entitlement to benefits for the claimed disability was denied, and such that the claimant can decide whether to continue on with attempting to substantiate the claim or to accept the decision).

To determine whether there was implicit denial of a claim, the Court of Appeals for Veterans Claims (Court) sets out four factors for making this determination in Cogburn.  The first factor is "the specificity of the claims or the relatedness of the claims."  Cogburn v. Shinseki, 24 Vet. App. 205, 212-15 (2010).  The Court noted that this first factor may be considered in light of the legal standards under which the claimant is seeking benefits.  Thus, given that a claimant is not a medical professional, the claimant "must describe the nature of the disability for which he is seeking benefits...by referring to a body part or system that is disabled or by describing symptoms of a disability."  Id. at 215.  The second factor is "the specificity of the adjudication, i.e., does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied?"  Id. at 212-15.  The Court reminded the Board that this determination should be made pursuant to a reasonable person standard, as is provided by prior case precedent.  The third factor is "the timing of the claims."  Id. at 213.  The fourth factor is "whether the claimant is represented."  Id. at 213.  

The Board will apply the facts of this case to each factor below and will determine (1) whether a claim for service connection for sinusitis was implicitly denied in a June 1997 rating decision, and (2) whether a claim for service connection for sinusitis was implicitly denied in a April 2007 rating decision.  

As noted above, the evidence shows that the Veteran's claim for entitlement to service connection for allergic rhinitis with upper respiratory infections and allergies was received by VA on November 13, 1996.  In her November 13, 1996 Form 21-526, the Veteran claimed, in relevant part, service connection for "allergic rhinitis [that began in service]."  In the June 1997 rating decision, the RO noted that the VA examinations in December 1996 showed diagnoses of rhinitis, allergies, and upper respiratory infection, and the RO noted that the Veteran's service treatment records showed a profile for allergic rhinitis.  In the June 1997 rating decision, the RO also noted that private treatment records from Dr. M. C. V. from 1991 to 1994 showed that the Veteran was treated for allergic rhinitis and acute sinusitis.  In relevant part, the June 1997 rating decision denied the claim for entitlement to service connection for "allergic rhinitis, bronchial asthma, hypertension, allergies, upper respiratory infection."  

The Veteran submitted a notice of disagreement in August 1997 against the RO's denial of service connection for allergic rhinitis, she perfected this appeal, and in October 2003, the Board remanded the issues of service connection for allergic rhinitis, allergies, and upper respiratory infection.  The Board did not broaden the issue of service connection for allergic rhinitis so as to characterize the issue on appeal as one for service connection for "a sinus disability, to include allergic rhinitis and sinusitis," and thus the Board limited the issue to service connection for allergic rhinitis.  After further development, the RO issued the April 2007 rating decision that granted service connection for "allergic rhinitis with upper respiratory infections and allergies" and assigned an effective date of November 13, 1996.  

Then, on February 24, 2009, the RO received a statement from the Veteran in which she argued that an initial compensable rating for sinusitis from November 13, 1996 was warranted.  The RO construed this statement as a new claim for service connection for sinusitis.  In a November 2009 rating decision, the RO granted the claim for service connection for sinusitis as secondary to the service-connected allergic rhinitis.  In the November 2009 rating decision, the RO noted the Veteran's long history of nasal and sinus symptoms shown in the VA treatment records from May 1997 to June 2009.  The RO assigned an effective date of February 24, 2009.  

The Board finds that a claim for service connection for sinusitis was reasonably raised in conjunction with the Veteran's November 13, 1996 claim for allergic rhinitis, that the June 1997 and the April 2007 rating decisions did not implicitly deny the reasonably raised claim for service connection for sinusitis, and that this claim for sinusitis had been pending since November 13, 1996.  

As a preliminary matter, the Board finds that a claim for service connection for sinusitis was reasonably raised in conjunction with the Veteran's November 1996 claim for allergic rhinitis.  The Board finds that a lay person with no medical expertise and training would not be able to separately distinguish between sinus and nasal symptoms associated with separate diagnoses of allergic rhinitis and sinusitis.  Though the Veteran has a reported history of working as a medical technologist and hospital inspector, there is no indication that she has medical training and expertise in the field of otolaryngology, allergies, and immunology.  Thus, the Veteran is not competent to distinguish between any nasal and sinus symptoms associated with sinusitis and allergic rhinitis.  The Board notes that the Veteran reported that her allergic rhinitis has continued since onset in service, and the Veteran has a medical history of both allergic rhinitis and sinusitis.  The Board also notes that in a February 2010 statement, the Veteran argued that though she did not file a claim specifically for sinusitis on November 13, 1996, she did list allergic rhinitis and that sinusitis and allergic rhinitis are "=" [equal] and that both are treated with antibiotics.  

Given these facts, and in order to sympathetically construe the Veteran's November 1996 claim for allergic rhinitis, the Board finds that the Veteran intended to seek VA benefits for her general sinus and nasal symptoms, to include a diagnosis of sinusitis shown in the record at that time, in conjunction with her claim for allergic rhinitis at the time of her November 1996 claim.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (providing that where the Veteran claimed service connection for a specific diagnosis of PTSD and did not have the medical expertise to separately attribute his symptoms to the multiple diagnoses of other psychiatric disorders shown in the record, VA should sympathetically construe the Veteran's claim for PTSD and broaden the claim to include the other diagnoses with similar types of symptoms shown in the record).  

The June 1997 rating decision expressly stated that it was denying a claim for entitlement to service connection for "allergic rhinitis, bronchial asthma, hypertension, allergies, upper respiratory infection."  The Board notes that Veteran was also not represented at the time of her June 1997 rating decision and at the time of her August 1997 notice of disagreement against the June 1997 rating decision.  Significantly, RO characterized its adjudication of the claim for a sinus disability specifically as "allergic rhinitis."  Further, the RO characterized the issue for service connection in a confusing way, in that the RO combined the claim for allergic rhinitis with non-sinus disabilities such as hypertension and bronchial asthma.  Then, the RO only noted medical evidence of sinusitis in the narrative, but it did not list an issue of entitlement to service connection for sinusitis in the June 1997 rating decision.  Further, there is no mention of the Veteran's sinus symptoms that the RO considered, and the RO only lists the Veteran's diagnoses of both allergic rhinitis and sinusitis.  Given these facts, and because the Veteran was not represented at that time, the Board finds that a reasonable person in these circumstances would have believed that the RO only adjudicated the issue of service connection for allergic rhinitis, and therefore the Veteran would not have recognized that any claim for service connection for sinusitis was adjudicated and denied in the June 1997 rating decision.  Thus, a claim for service connection for sinusitis was not implicitly denied in the June 1997 rating decision, and this claim remained pending.

The Board also finds that the April 2007 rating decision did not implicitly deny the pending claim for service connection for sinusitis.  The April 2007 rating decision expressly stated it was granting service connection for "allergic rhinitis with upper respiratory infections and allergies."  The Board acknowledges that the claim for allergic rhinitis and a claim for sinusitis involve similar sinus and nasal symptoms.  The Board also acknowledges that the Veteran had an authorized representative at the time of the April 2007 rating decision.  However, the April 2007 rating decision narrative and the April 2007 notice letter both specifically noted that the Veteran's claims on appeal for allergic rhinitis, upper respiratory infections, and allergies were being granted.  Further, the Board in October 2003 expressly characterized the claim on appeal as limited to service connection for allergic rhinitis when it remanded this issue for further development.  Given the Board's and VA's characterization of the issue of service connection on appeal as one for allergic rhinitis, there is no indication that the Veteran's claim for service connection for sinusitis was also on appeal.  Therefore, the pending claim for sinusitis would not have been recognized as being on appeal and was therefore not resolved in the April 2007 rating decision.  Given the RO's and the Board's characterization of the Veteran's appeal for service connection for allergic rhinitis, the Board finds that the Veteran and her representative would have been reasonable to believe that the April 2007 rating decision did not adjudicate an issue of service connection for sinusitis.  Thus, the Veteran and the Veteran's representative would not have recognized that any such claim was adjudicated and denied in the April 2007 rating decision.  For these reasons, the claim for service connection for sinusitis was still pending at the time the Veteran submitted her February 24, 2009 statement.  

On review, the evidence shows that the Veteran's claim for entitlement to service connection for sinusitis was reasonably raised in conjunction with the Veteran's claim for allergic rhinitis, which was received by VA on November 13, 1996.  The Board finds no communications prior to November 13, 1996 that may be considered a formal or informal claim for sinusitis.  The Board acknowledges that there is medical evidence of record prior to November 13, 1996 that shows sinusitis.  However, as noted above, medical evidence of a disability alone does not show an indication of the Veteran's intent to seek benefits for that disability.  There are no communications prior to November 13, 1996 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for her sinus symptoms.  

Thus, under law, the earliest effective date for the grant of service connection for chronic sinusitis is November 13, 1996, the date that the Veteran's claim for this disability was reasonably raised by the record.  38 C.F.R. § 3.400.   

Earlier Effective Date for Asthma with Chronic Bronchitis

The Veteran contends that an effective date earlier than February 29, 2012 for the grant of service connection for asthma with chronic bronchitis is warranted.  Specifically, she contends, such as in her July 2013 statement, that the effective date thereof should be November 13, 1996.  

The evidence shows that the Veteran submitted an original claim for entitlement to service connection for "bronchial asthma" that was received by VA on November 13, 1996.  In a June 1997 rating decision, the RO denied service connection for "bronchial asthma."  The Veteran submitted a timely notice of disagreement against this June 1997 rating decision and then perfected this appeal.  This issue on appeal was certified to the Board for appellate proceedings, and in October 2003, the Board remanded to the AOJ the issue of service connection for bronchial asthma for further development, to include to afford the Veteran a VA examination.  The Board also notes that in a June 2008 rating decision, the AOJ denied service connection for "restricted lung disease, asthma."  Then, prior to the promulgation of a decision in the appeal for bronchial asthma, and prior to the transfer of the appeal for service connection for bronchial asthma back to the Board, the AOJ received written notification in  May 19, 2009 from the Veteran that a withdrawal of the appeal for entitlement to service connection for bronchial asthma is requested.  The Board notes that the Veteran also requested withdrawal of the claim for service connection for restrictive lung disease, asthma. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made in writing by the appellant or her authorized representative.  Id.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ.  See 38 C.F.R. § 20.204(b)(3).  

Here, the Veteran's written notification of her request to withdraw her claim on appeal for service connection for bronchial asthma was received by the AOJ on May 19, 2009, and therefore, under the law, such withdrawal became effective on that date.  The Veteran confirmed her withdrawal of the appeal for service connection for bronchial asthma in a hearing before an RO Decision Review Officer conducted on July 9, 2009, as summarized in the August 20, 2009 letter to the Veteran.  The Veteran also confirmed by facsimile dated August 24, 2009 that she finds this summary of statements of the hearing are accurate.  In a February 17, 2010 statement, the Veteran again confirmed her withdrawal of the appeal for service connection for bronchial asthma and withdrawal of her claim for restrictive lung disease and asthma.  The Board notes that it is not necessary for the Board to dismiss this withdrawn appeal for service connection for bronchial asthma, as this appeal was withdrawn prior to transfer of the appeal back to the Board. 

The Board acknowledges that the Veteran submitted a statement that was dated May 15, 2009, in which she reportedly provides dates of treatment for sinusitis.  In this statement she also notes in bold that these treatment records also show "treatments for various diagnosis including bronchitis."  Though this statement refers to treatment for bronchitis, this statement does not in any way indicate a wish on the part of the Veteran to raise an issue of service connection for bronchitis and does not in any way demonstrate an intent to seek benefits for bronchitis.  Given this, the Board does not find that a claim for service connection for bronchitis was reasonably raised in the May 15, 2009 statement.  

Because the Veteran withdrew her prior claim on appeal for service connection for asthma on May 19, 2009, the essential question before the Board is whether an effective date earlier than February 29, 2012, for the grant of service connection for asthma with chronic bronchitis, would be warranted based on any communications that VA received from the Veteran or any authorized representative dating from May 19, 2009 to February 29, 2012.  

The Board acknowledges that the Veteran submitted a statement that was received by VA on July 8, 2009, in which she reportedly provides dates of treatment for sinusitis and allergic rhinitis.  In this statement she again notes in bold that her treatment records also show "treatments for various diagnosis including bronchitis."  Similarly to the Veteran's May 15, 2009 statement, this statement simply refers to treatment for bronchitis, and this statement does not in any way indicate a wish on the part of the Veteran to raise an issue of service connection for bronchitis and does not in any way demonstrate an intent to seek benefits for bronchitis.  For these reasons, the Board does not find that a claim for service connection for bronchitis was reasonably raised in the July 8, 2009 statement.  

Indeed, the evidence shows that the earliest date on which a new claim for entitlement to service connection for asthma with bronchitis was received by VA on February 29, 2012.  The Board finds no communications after May 19, 2009 and prior to February 29, 2012 that may be considered a formal or informal claim for service connection for asthma with chronic bronchitis.  The Board acknowledges that there is medical evidence of record during this period that shows treatment for this disability.  However, as noted above, medical evidence of a disability alone does not show an indication of the Veteran's intent to seek benefits for that disability.  There are no communications after May 19, 2009 and prior to February 29, 2012 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for this disability.  

The Board acknowledges the Veteran's argument, such as in her July 2013 Form 21-4138, that pursuant to 38 U.S.C.A. § 5110(i), the effective date for the grant of service connection for asthma with chronic bronchitis should be one year prior to the date of reopening the claim for service connection for asthma with chronic bronchitis, or February 29, 2011.  The basis of the Veteran's argument is essentially that the grant of service connection for asthma with chronic bronchitis resulted from a correction of the Veteran's military records.  There is no indication in the December 2012 rating decision (which granted entitlement to service connection for asthma with chronic bronchitis) that the RO reopened and granted the claim for service connection for asthma with chronic bronchitis based on any correction on the part of the appropriate service department within the Department of Defense of the Veteran's military records.  The Board also notes that VA has no authority to amend Department of Defense records.  For these reasons, 38 U.S.C.A. § 5110(i) is not applicable, and this argument by the Veteran that the effective date for the grant of service connection for asthma with chronic bronchitis should be February 29, 2011, is without merit.  

The Board also acknowledges the Veteran's argument, such as in her July 2013 Form 21-4138, that pursuant to 38 U.S.C.A. § 5110(i), the effective date for the grant of service connection for asthma with chronic bronchitis should be May 25, 2008, which she alleges is the date that is one year prior to the submission of her claim to reopen.  There is no indication that the Veteran submitted a claim for benefits for asthma with bronchitis that was received on May 25, 2009.  As discussed above, the Veteran's withdrawal of the claim on appeal was effective on May 15, 2009, and the Veteran's new claim was received on February 29, 2012.  Given this, and because 38 U.S.C.A. § 5110(i) is not applicable, the argument that the effective date for the grant of service connection for asthma with chronic bronchitis should be May 25, 2008, is without merit. 

Based on the above, the earliest effective date for the grant of service connection for asthma with chronic bronchitis is February 29, 2012, the date that the Veteran's claim for service connection this disability was received after the Veteran withdrew her prior claim on appeal for this disability.  38 C.F.R. § 3.400.   

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than November 13, 1996 for the grant of service connection for allergic rhinitis with upper respiratory infection and allergies is denied.

Entitlement to an earlier effective date of November 13, 1996 for the grant of service connection for chronic sinusitis associated with allergic rhinitis, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an effective date earlier than February 29, 2012 for the grant of service connection for asthma with chronic bronchitis associated with chronic sinusitis is denied.


REMAND

The Veteran contends that she has bilateral shoulder, bilateral hip, and bilateral foot disabilities that are related to service.  Specifically, she contends that these disabilities first manifested in active service or were aggravated beyond the natural progress of the disease during service.  She has reported that her symptoms of each disability began in service and continued since service.  The Board also notes that in the Veteran's statements, such as a March 2016 statement, the Veteran contends that these disabilities are secondary to her service-connected arthritis disabilities.  

In the October 2009 VA examination, the Veteran reported that she developed bilateral shoulder pain while doing physical training.  She reported that she experienced bilateral hip pain while jumping, running, and carrying a backpack.  She reported that she experienced bilateral foot pain when running with boots in place and doing five-mile runs during service.  The Veteran reported that she was never treated in service at sick call for any of these symptoms.    

The Board acknowledges that the Veteran reported on her June 1980 Report of Medical History on enlistment into active duty that she has had a history of swollen or painful joints.  However, there is no indication which joints were swollen or painful; and, significantly, no arthritis or defect of the shoulders or hips was noted on the June 1980 Report of Medical Examination on entrance into service.  Thus, the Veteran's bilateral shoulders and hips are presumed sound on entry into service.  On the other hand, in the June 1980 Report of Medical Examination on entrance into service, "hammertoes both feet" was noted.  

The Veteran was afforded a VA examination in October 2009 regarding these disabilities.  The Veteran was diagnosed with degenerative joint disease (arthritis) of the bilateral shoulders, bilateral hips, and bilateral feet.  The Veteran was also diagnosed with bilateral foot hammertoes deformities, and pes planus.  The Board also notes that the medical evidence of record shows that she has a history of plantar fasciitis, for which the VA examiner did not provide an etiological opinion.  The October 2009 VA examiner opined that these disabilities are not related to service.  The VA examiner noted that the Veteran had a left CVA [cerebral vascular accident, or stroke] with right hemiparesis that occurred in 1998, and that "when an individual has a stroke causing unilateral weakness, there are abnormal forces in play that contribute to the development of arthritis in weight bearing joints."  

However, the VA examiner's opinions regarding the etiology and onset of arthritis of each of these joints were based in major part on the Veteran's subjective reports that her arthritis existed prior to entrance into her first period of active service in November 1979.  As noted above, the Veteran's bilateral shoulders and hips conditions are presumed sound on entry into service.  Further, as noted above, the Veteran's hammertoes were noted on entry into service; however, given the Veteran's reports of bilateral foot pain in service, the October 2009 VA examiner did not provide an opinion as to whether it is clear and unmistakable that the hammertoes were not aggravated beyond the natural progress in service.  The October 2009 VA examiner also apparently did not consider a January 5, 1992 Report of Medical History, in which the Veteran reported swollen or painful joints, and the medical provider at that time noted in the Physician's summary section "Rheum. [arthritis] - treatment [of] exacerbations w/ Indocin."  

These facts are relevant to the claims for service connection but raise additional medical questions.  It is unclear whether there is enough medical evidence to rebut the presumption of aggravation of hammertoes.  Further, it is unclear whether the Veteran's degenerative arthritis of the bilateral shoulders, hips, and feet first manifested in active service.  Further, it is unclear whether the Veteran's other diagnosed foot disorders are related to active service.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's bilateral shoulders, bilateral hips, and bilateral feet disabilities, to include as secondary to service-connected arthritis disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also submitted a pleading alleging that the April 2007 rating decision was clearly and unmistakably erroneous when it failed to adjudicate matters of service connection for arthritis of multiple joints and therefore did not grant entitlement to service connection for such disability.  The Board notes that the April 2007 rating decision granted entitlement to service connection for arthritis of the cervical spine, the lumbar spine, the left knee, and the right knee.  There is no mention in the April 2007 rating decision regarding a disability, to include arthritis, of any other joint. 

As a preliminary matter, the Board acknowledges that the October 2003 Board remand characterized this matter on appeal as "whether an April 4, 2007 rating decision was clearly and unmistakably erroneous in failing to establish service connection for multiple joint arthritis."  However, the Veteran's statements, to include her February 2009 statement, reflects that her theory of CUE is that the April 2007 rating decision did not adjudicate issues of service connection for arthritis of multiple other joints besides the bilateral knees, cervical spine, and lumbar spine.  See generally Ingram v. Nicholson, 21 Vet. App. 232, 254-55 (2007) (holding that "[t]he Secretary's failure to adjudicate a reasonably raised claim can be the basis of the CUE motion as to a final decision of the Secretary where the issue was relevant to a decision actually made").  The Veteran reported in her February 2009 statement that the records on file at the time of the April 2007 rating decision showed arthritis of the bilateral shoulders, bilateral hips, and bilateral feet.  The AOJ has considered this theory of CUE in the first instance in the October 2009 and the February 2010 rating decisions; therefore, this motion for CUE is on appeal and before the Board.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (providing that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the AOJ in the first instance).  

However, the issues of entitlement to service connection for bilateral shoulder, bilateral hip, and bilateral foot disabilities, to include arthritis, are on appeal and are being remanded.  Thus, the matter of adjudicating whether there was CUE in the April 2007 rating decision for failing to adjudicate a claim for arthritis of other joints besides cervical spine, lumbar spine, and bilateral knees, is deferred pending adjudication of the claims for service connection that are on appeal.  

Also, regarding the Veteran's claims for service connection for the bilateral shoulder disability, bilateral hip disability, and bilateral foot disabilities, and regarding the claim for increased compensation for chronic sinusitis, the Veteran has submitted medical and lay evidence that is relevant to these claims on appeal that VA received prior to certification and transfer of the appeals to the Board.  Since the July 2011 statement of the case, the AOJ has not reviewed and considered the additional relevant medical and lay evidence of record, and remand of these issues is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a).   

Also, regarding the Veteran's claim for increased compensation for allergic rhinitis with upper respiratory infection and allergies, the Veteran has submitted medical and lay evidence that is relevant to this claim on appeal that VA received prior to certification and transfer of the appeals to the Board.  Since the February 2010 statement of the case, the AOJ has not reviewed and considered the additional relevant medical and lay evidence of record, and remand of these issues is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a).   

The Veteran contends that increased compensation for right knee arthritis, for left knee arthritis, for cervical spine arthritis, and for lumbar spine arthritis (also claimed as thoracic spine), are warranted. 

The Veteran was last afforded VA examinations in September 2009 and October 2009 regarding the severity of the cervical spine disability, the lumbar spine disability, and the severity of the bilateral knee disability.  However, thereafter, the Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The aforementioned VA examinations did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the September 2009 VA examiners noted active and passive range of motion testing for the thoracolumbar spine and for the cervical spine, the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing.  Further, regarding the bilateral knees, the October 2009 VA examiner did not note whether range of motion testing was performed on active and passive range of motion and whether such testing was performed on weight-bearing and non-weight bearing.  Thus, the Veteran should be afforded new VA examinations to determine the severity of the cervical spine disability, lumbar spine disability, and bilateral knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

Further, the Veteran has raised the matter of entitlement to TDIU in conjunction with her claims for increased compensation on appeal.  For example, in her February 2009 statement, the Veteran stated that a TDIU is warranted based on a combination of her service-connected disabilities, including arthritis.  The Veteran also argued in a July 2009 statement that a TDIU is warranted based on a combination of her service-connected arthritis disabilities as well as her nonservice-connected bilateral shoulder, bilateral hips, and bilateral feet disabilities that are on appeal.  The Board notes that in her October 2009 VA musculoskeletal examination, the Veteran reported that she worked as a medical technologist and stopped working in 1995 due to a combination of her low back, neck, and knee pain that she reported as preventing her from continuing her job as a medical technologist.  See also June 2007 VA allergy and Immunology Consult (Veteran reported that she was last employed in 1995); November 2011 VA Pulmonary Consult (Veteran reported her work history and reported that she is a Retired Director of Reference Lab).  The Board also notes that in a March 2001 VA Physical Medicine and Rehabilitation Consult, the Veteran reported that she retired from a 30-year military desk job.  Similarly, in a December 1999 VA Dermatology Note, the Veteran reported that she is retired.  The matter of TDIU is remanded as pending evaluation of the issues of entitlement to increased compensation for the disabilities that are being remanded for further development.  

Also, regarding the Veteran's claims for increased compensation for the lumbar spine disability, the cervical spine disability, and the bilateral knee disabilities, the Veteran has submitted medical and lay evidence that is relevant to these claims on appeal that VA received prior to certification and transfer of the appeals to the Board.  Since the April 2012 supplemental statement of the case, the AOJ has not reviewed and considered the additional relevant medical and lay evidence of record, and remand of these issues is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a).  

The Board also notes that with regard to additional evidence relevant to the service connection and increased rating claims that was received by VA after certification and transfer of the appeals to the Board, the Veteran, such as in her July 2013 statement, has declined to waive initial review and consideration of such evidence by the AOJ; therefore, the appeals must be remanded to the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (governing due process for additional relevant evidence received by VA after certification of an appeal to the Board).   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide or identify any outstanding non-VA records pertinent to treatment for the bilateral shoulder disability, bilateral hip disability, bilateral foot disability, and her allegedly unemployability.  

She should be asked to authorize the release of any outstanding pertinent non-VA medical records, not previously obtained.      

2. Obtain outstanding relevant VA treatment records.

3. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of a left and right foot disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

Comment on the nature and diagnosis(es) of the Veteran's right and left foot disorder(s) that exists now and/or existed at any point from November 1996 to present.  The examiner's attention is invited to the Veteran's medical history of bilateral foot plantar fasciitis, pes planus, hammertoes, and arthritis.  

(a) Regarding bilateral hammertoes, which was noted on entry into active service in the June 1980 Report of Medical Examination:  Provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing hammertoes disability WAS NOT aggravated (i.e., permanently worsened) during any period of active duty, active duty for training, inactive duty for training or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity of the hammertoes disability was due to the natural progress of this hammertoes disability.

(b) Regarding any other right or left foot disorder other than bilateral hammertoes:  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such foot disability first manifested during any period of active duty or active duty for training, or is otherwise related to any period of active duty or active duty for training.  

If the above answer is negative as to any other right or left foot disorder other than bilateral hammertoes:  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such foot disability was caused by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   

If both of the above answers are negative as to any other right or left foot disorder other than bilateral hammertoes, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such foot disability was aggravated (i.e., permanently worsened) beyond the natural progress by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (i) the baseline manifestations of any such foot disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to service-connected disability.

For purposes of each of the above opinions, the examiner's attention is invited to the following:

(a) The examiner is asked to assume, for purposes of these opinions, that the Veteran's in-service reports of swollen and painful joints in service are credible. 

(b) The Veteran served during various periods active duty, active duty for training, or inactive duty for training from November 1979 to October 1996.  

(c) The Veteran's reports of bilateral foot pain in service during physical training in service, such as her reports in the October 2009 VA examination.  

(d) The January 5, 1992 Report of Medical History, in which the Veteran reported swollen or painful joints, and the medical provider at that time noted in the Physician's summary section "Rheum. [arthritis] - treatment [of] exacerbations w/ Indocin."   

(e) The Veteran's lay contention that her foot disorders are due to her service-connected arthritis disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the October 2009 VA examiner's opinion regarding the etiology and onset of the disorders of the bilateral feet is problematic because the opinion was based in major part on the Veteran's subjective reports that her arthritis existed prior to entrance into her first period of active service in November 1979.  Further, the October 2009 VA examiner did not provide an opinion as to whether it is clear and unmistakable that the hammertoes were not aggravated beyond the natural progress in service.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

4. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of a left and right hip disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Address the nature and diagnosis(es) of the Veteran's right and left hip disorder(s) that exists now and/or existed at any point from November 1996 to present.  

(b) Regarding each above discussed hip disorder(s):  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such hip disability first manifested during any period of active duty or active duty for training, or is otherwise related to any period of active duty or active duty for training.  

If the above answer is negative as to any hip disorder(s):  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such hip disability was caused by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   

If both of the above answers are negative as to any hip disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such hip disability was aggravated (i.e., permanently worsened) beyond the natural progress by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (i) the baseline manifestations of any such hip disability found prior to aggravation; and (ii) the increased manifestations that are proximately due to service-connected disability.

For purposes of each of the above opinions, the examiner's attention is invited to the following:

(a) The examiner is asked to assume, for purposes of these opinions, that the Veteran's in-service reports of swollen and painful joints in service are credible. 

(b) With regard to the hips, the Veteran is presumed sound on entry into service in November 1979. 

(c) The Veteran served during various periods active duty, active duty for training, or inactive duty for training from November 1979 to October 1996.  

(d) The Veteran's reports of bilateral hip pain in service, such as her reports in the October 2009 VA examination.    

(e) The January 5, 1992 Report of Medical History, in which the Veteran reported swollen or painful joints, and the medical provider at that time noted in the Physician's summary section "Rheum. [arthritis] - treatment [of] exacerbations w/ Indocin."  

(f) The Veteran's lay contention that her hip disabilities are due to her service-connected arthritis disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the October 2009 VA examiner's opinions regarding the etiology and onset of arthritis of the bilateral hips is problematic because the opinion was based in major part on the Veteran's subjective reports that her arthritis existed prior to entrance into her first period of active service in November 1979.  As noted above, with regard to the bilateral hips, the Veteran is presumed to be sound on entry into service.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of a left and right shoulder disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(c) Address the nature and diagnosis(es) of the Veteran's right and left shoulder disorder(s) that exists now and/or existed at any point from November 1996 to present.  

(d) Regarding each above discussed shoulder disability:  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such shoulder disability first manifested during any period of active duty or active duty for training, or is otherwise related to any period of active duty or active duty for training.  

If the above answer is negative as to any shoulder disability:  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such shoulder disability was caused by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   

If both of the above answers are negative as to any shoulder disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such shoulder disability was aggravated (i.e., permanently worsened) beyond the natural progress by any service-connected disability, to include as a result of any potential weight-bearing factors due to service-connected disability.   If, and only if, aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of any such shoulder disability found prior to aggravation; and (ii) the increased manifestations that are proximately due to service-connected disability.

For purposes of each of the above opinions, the examiner's attention is invited to the following:

(a) The examiner is asked to assume, for purposes of these opinions, that the Veteran's in-service reports of swollen and painful joints in service are credible. 

(b) With regard to the bilateral shoulders, the Veteran is presumed sound on entry into service in November 1979. 

(c) The Veteran served during various periods active duty, active duty for training, or inactive duty for training from November 1979 to October 1996.  

(d) The Veteran's reports of bilateral shoulder pain in service during physical training, such as her reports in the October 2009 VA examination.  

(e) The January 5, 1992 Report of Medical History, in which the Veteran reported swollen or painful joints, and the medical provider at that time noted in the Physician's summary section "Rheum. [arthritis] - treatment [of] exacerbations w/ Indocin."  

(f) The Veteran's lay contention that her shoulder disabilities are due to her service-connected arthritis disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the October 2009 VA examiner's opinions regarding the etiology and onset of arthritis of the bilateral shoulders is problematic because the opinion was based in major part on the Veteran's subjective reports that her arthritis existed prior to entrance into her first period of active service in November 1979.  As noted above, with regard to the bilateral shoulders, the Veteran is presumed to be sound on entry into service.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of the cervical spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's cervical spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment on whether there is favorable or unfavorable ankylosis.  

(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Please note the nature and severity of any objective neurological impairment that is associated with the cervical spine disability.  For each impairment, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

(e) Describe the impact the Veteran's service-connected cervical spine disability and the impact of any associated objective neurological impairment on her ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

7. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, the examiner is asked to include the following:

(f) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(g) Comment on whether there is favorable or unfavorable ankylosis.  

(h) Indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(i) Note the nature and severity of any objective neurological impairment that is associated with the lumbar spine disability.  For each impairment, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

(j) Describe the impact the Veteran's service-connected lumbar spine disability and the impact of any associated objective neurological impairment on her ability to perform tasks in a work-like setting.  

(k) The examiner is asked to comment on whether the Veteran's abdominal pain may be medically attributed, at least in part, to the Veteran's service-connected lumbar spine disability.  Please note if it is not possible to attribute the Veteran's abdominal symptoms to the Veteran's spine disability and any other causal disability separately.  For purposes of this opinion, the examiner's attention is invited to a May 2013 VA Ambulatory Care note, in which it is noted that "abdominal pain...Most likely cause can be radiating pain from spinal stenosis."  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

8.  After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of the bilateral knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's bilateral knee disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Comment whether there is recurrent subluxation or lateral instability of either knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(c) Comment on whether either knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(d) Describe the impact the Veteran's service-connected bilateral knee disability on her ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

9. After conducting any other development deemed necessary by the AOJ, review all evidence received since the AOJ's last review of each issue on appeal, to include TDIU.  Then, adjudicate the claims on appeal, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


